 Case: 2:21-cv-00905-MHW-CMV Doc #: 9 Filed: 04/12/21 Page: 1 of 6 PAGEID #: 37




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 CHESTER LEE MARKS,

                        Plaintiff,

        v.                                                Civil Action 2:21-cv-905
                                                          Judge Michael H. Watson
                                                          Magistrate Judge Chelsey M. Vascura
 3M CO.,

                        Defendant.




                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Chester Lee Marks, an Arizona resident proceeding without the assistance of

counsel, has submitted a request to file a civil action in forma pauperis. (ECF No. 5.) The Court

GRANTS Plaintiff’s request to proceed in forma pauperis. All judicial officers who render

services in this action shall do so as if the costs had been prepaid. 28 U.S.C. § 1915(a). This

matter is also before the Court for the initial screen of Plaintiff’s Complaint as required by 28

U.S.C. § 1915(e)(2) to identify cognizable claims and to recommend dismissal of Plaintiff’s

Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the reasons that follow,

it is RECOMMENDED that the Court DISMISS Plaintiff’s claims pursuant to 28 U.S.C.

§ 1915(e)(2).
 Case: 2:21-cv-00905-MHW-CMV Doc #: 9 Filed: 04/12/21 Page: 2 of 6 PAGEID #: 38




                                     I.      BACKGROUND

       Plaintiff commenced this action on March 3, 2021, by filing a Complaint, but failed to

pay the filing fee or move for leave to proceed in forma pauperis. (ECF No. 1.) After the Court

noted this deficiency, Plaintiff filed a motion for leave to proceed in forma pauperis on March

22, 2021, with an Amended Complaint attached. (ECF No. 5-1.)

       The original Complaint caption names “3M Co., et al.” as Defendants, but makes no

mention of any Defendant other than 3M Co. (ECF No. 1.) Plaintiff alleges that he ordered the

antibiotic drug Erythromycin from an unnamed online vendor on July 26, 2020. (Id. ¶ 7.) After

he began taking Erythromycin, his “health changed for the worse,” with Plaintiff allegedly

suffering “weak[ness], skin bleeding, a lot of skin bump, dizziness, headache, coughing, itching,

short of breath, and scratching.” (Id.) Although the Complaint is unclear, it appears Plaintiff is

contending that his symptoms were caused by contamination of the Erythromycin with per- and

polyfluoroalkyl substances (“PFAS”). (Id. ¶ 8.) As relief, Plaintiff seeks $1.00 in compensatory

damages, $1 million in punitive damages, court costs, and attorney’s fees. (Id. ¶¶ 9–11.)

       The Amended Complaint attached to Plaintiff’s motion for leave to proceed in forma

pauperis is substantively identical, except that as Defendants, Plaintiff names “3M Company

Daikin” and “Daikin America Inc., et al.” (ECF No. 5-1.) In neither the original nor the

Amended Complaint does Plaintiff make any allegations in reference to any of the named

Defendants, other than to allege that “Defendants, 3M Co. consist of foreign companies

operating the United States of America. Their action has caused many human body weakness,

infected with Per- and polyfluoroalkyl substances and damages to the bloodstream.” (Id. ¶ 5.)

                               II.        STANDARD OF REVIEW

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

                                                 2
 Case: 2:21-cv-00905-MHW-CMV Doc #: 9 Filed: 04/12/21 Page: 3 of 6 PAGEID #: 39




In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e) as part of the

statute, which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
       the court shall dismiss the case at any time if the court determines that–

           ***

           (B) the action or appeal--

               (i) is frivolous or malicious; [or]

               (ii) fails to state a claim on which relief may be granted . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

       Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause


                                                     3
 Case: 2:21-cv-00905-MHW-CMV Doc #: 9 Filed: 04/12/21 Page: 4 of 6 PAGEID #: 40




of action’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’”

Garrett v. Belmont Cty. Sheriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010) (quoting Haines

v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has limits; “courts should

not have to guess at the nature of the claim asserted.” Frengler v. Gen. Motors, 482 F. App’x

975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                         III.    ANALYSIS

        Plaintiff has failed to state a claim upon which relief can be granted. At most, Plaintiff

makes a generalized and conclusory allegation that 3M Co. has caused injury to many people via

PFAS blood infection. This type of “naked assertion” devoid of “further factual enhancement” is

insufficient. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 557. Moreover, Plaintiff does not

allege that any of the named Defendants were responsible for contamination of his

Erythromycin. He therefore lacks standing to assert any claims against the Defendants. See

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (plaintiff must establish the “irreducible

constitutional minimum” of standing by showing that he has “(1) suffered an injury in fact,
                                                   4
 Case: 2:21-cv-00905-MHW-CMV Doc #: 9 Filed: 04/12/21 Page: 5 of 6 PAGEID #: 41




(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.”) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555

(1992)).

       Finally, Plaintiff’s claims are not properly venued in this District. Plaintiff is an Arizona

resident, and the receipts attached to his Complaints indicate the online vendor from whom he

purchased the Erythromycin is located in Hampshire, England. According to their websites,

Defendant 3M Co. is headquartered in Minnesota, and Daikin America is headquartered in New

York. Neither is incorporated in Ohio. Accordingly, this case bears no conceivable relationship

to Ohio and should be dismissed for this additional reason. See 28 U.S.C. § 1406(a); Walton v.

Jones, No. 2:17-CV-13078-TGB, 2018 WL 4138926, at *2 (E.D. Mich. Aug. 29, 2018) (sua

sponte dismissal under § 1406 was appropriate when even liberal construction of pro se

plaintiff’s pleadings revealed no relationship to the forum state) (collecting cases).

                                       IV.     DISPOSITION

       For the foregoing reasons, it is RECOMMENDED that Plaintiff’s claims be

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2). Accordingly, it is further RECOMMENDED

that Plaintiff’s Motion to Appoint Counsel (ECF No. 7) be DENIED AS MOOT.



                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

                                                   5
 Case: 2:21-cv-00905-MHW-CMV Doc #: 9 Filed: 04/12/21 Page: 6 of 6 PAGEID #: 42




part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 6
